Name: 93/550/EEC: Council Decision of 20 October 1993 concerning the conclusion of the cooperation Agreement for the protection of the coasts and waters of the north-east Atlantic against pollution
 Type: Decision
 Subject Matter: natural environment;  deterioration of the environment;  international affairs;  environmental policy
 Date Published: 1993-10-28

 28.10.1993 EN Official Journal of the European Communities L 267/20 COUNCIL DECISION of 20 October 1993 concerning the conclusion of the cooperation agreement for the protection of the coasts and waters of the north-east Atlantic against pollution (93/550/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the first two action programmes of the European Communities on the environment (4) emphasize the importance for the Community of dealing with pollution of the seas in general and make provision inter alia for Community measures to deal with pollution caused by transport and shipping; whereas they specify that the task of protecting sea water constitutes a matter of priority with a view to maintaining vital ecological balances; Whereas the third action programme of the European Communities on the environment (5) emphasizes that, in the event of an accident, the authorities in the Member States concerned must be able to intervene quickly, in a coordinated manner and with sufficient means; Whereas the fourth environmental action programme of the European Communities (6) confirms that the control of pollution from oil spills remains a valid priority and, indeed, that the priority attributed to marine pollution is increasing; whereas it recognizes that considerable attention must be paid to other dangerous substances transported by sea, as well as to oil; Whereas the fifth environmental action programme of the European Communities (7), on the one hand, refers to the need to improve the general state of preparation and capacity for intervention in the event of natural and technological disasters and, on the other, stresses the need to improve the means of intervention in view of the increased risks inherent in particular in dangerous transport operations, which in concrete terms involves improving and further upgrading mutual assistance procedures; Whereas the Commission has participated, on behalf of the Community, in the negotiations to prepare an international cooperation agreement for the protection of the coasts and waters of the north-east Atlantic against pollution; Whereas, as a result of those negotiations, the Cooperation Agreement for the protection of the coasts and waters of the north-east Atlantic against pollution was adopted on 17 October 1990 in Lisbon, and signed on behalf of the Community; Whereas that Agreement fills a gap, as far as the northeast Atlantic is concerned, in international action relating to accidental marine pollution, the Baltic Sea, the North Sea and the Mediterranean Sea being already covered by multilateral agreements for cooperation in case of accidental marine pollution; Whereas it is desirable for the Community to approve that Agreement in order to play its part in achieving its objectives alongside Member States, especially in consideration of Council Decision 86/85/EEC of 6 March 1986 establishing a Community information system for the control and reduction of pollution caused by the spillage of hydrocarbons and other harmful substances at sea or in major inland waters (8), HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement for the protection of the coasts and waters of the north-east Atlantic against pollution, as adopted in Lisbon on 17 October 1990, is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the European Economic Community, deposit the instrument of approval with the Government of Portugal as provided for in Article 24 (2) of the Agreement. Done at Luxembourg, 20 October 1993. For the Council The President A. BOURGEOIS (1) OJ No C 56, 26. 2. 1993, p. 13. (2) OJ No C176, 28. 6. 1993, p. 211. (3) OJ No C 201, 26. 7. 1993, p. 48. (4) OJ No C 112, 20. 12. 1973, p. 1 and OJ No C 139, 13. 6. 1977, p. 1. (5) OJ No C 46, 17. 2. 1983, p. 9. (6) OJ No C 328, 7. 12. 1987, p. 23. (7) OJ No C 138, 17. 5. 1993, p. 33. (8) OJ No L 77, 22. 3. 1986, p. 33. Decision as amended by Decision 88/346/EEC (OJ No L 158, 25. 6. 1988, p. 32).